Case: 1:20-cv-02005 Document #: 1-1 Filed: 03/27/20 Page 1 of 4 PageID #:20




                         EXHIBIT A
            Case: 1:20-cv-02005 Document #: 1-1 Filed: 03/27/20 Page 2 of 4 PageID #:21


Droese, Brooke

From:                                 Society Insurance <marketing@societyinsurance.com>
Sent:                                 Monday, March 16, 2020 5:56 PM
To:                                   Droese, Brooke
Subject:                              COVID-19 & Insurance Coverage




           Society agency partners,

           On March 5, I provided a message to you outlining a general view of how our policies would likely respond in
           the event of a wider outbreak of the COVID-19 virus. Given the fact that COVID-19 has reached pandemic
           status, and some states have taken steps to limit operations of certain businesses, I wanted to follow up with
           some guidance on questions you may be receiving from your clients.

           I’ll address both first-party property coverages and third-party liability coverages. As I indicated in my earlier
           message, while the current circumstances are unlikely to result in facts that support first-party coverage
           under our policies, or liability to a policyholder, we encourage any policyholder or third-party claimant who
           wishes to present a claim to do so.

           To help facilitate answering coverage questions related to COVID-19, an email address has been
           established: COVID-19@societyinsurance.com

           If a policyholder desires to present a claim for property or liability coverages, they can contact us at our
           regular claim email address: claims@societyinsurance.com

           Workers compensation claims should be sent to our regular claim email address for work
           comp: wcclaims@societyinsurance.com

           We will respond to and address each email as quickly as possible.

           This is how various coverages would likely respond to COVID-19 claims:

           FIRST-PARTY CLAIMS

           Business Income coverage:
           Whether it be a full shutdown of business, a partial suspension of operations or an alteration in business
           operations that remain open, Business Income coverage must be due to a suspension caused by direct
           physical loss of or damage to covered property at the described premises. The loss or damage must be
           caused by or result from a Covered Cause of Loss. Extra Expense coverage also requires the same
           coverage triggers. In general, a quarantine of any size, or brought about by a governmental action without a
           Covered Cause of Loss, would likely not trigger Business Income or Extra Expense coverages under our
           policies.

           Civil Authority coverage:
           Civil Authority additional coverage pays for actual loss of Business Income and Extra Expense caused by an
           action of civil authority that prohibits access to the described premises when a Covered Cause of Loss



                                                                    1
 Case: 1:20-cv-02005 Document #: 1-1 Filed: 03/27/20 Page 3 of 4 PageID #:22


causes damage to property other than property at the described premises. A widespread governmental
imposed shutdown due to COVID-19 (coronavirus) would likely not trigger the additional coverage of Civil
Authority.

Contamination coverage:
This additional coverage for Contamination will pay for costs to clean and sanitize the premise, if the
insured’s operations are suspended due to “contamination.” A governmental agency, such as a Health
Department, must close a specific business because of the discovery or suspicion of food
contamination. Because COVID-19 is spread through human contact and is not seen as a foodborne illness,
it would be unlikely to trigger this coverage.

Product Spoilage coverage:
Product Spoilage requires a specific and unique Spoilage Covered Cause of Loss. These are a change in
temperature or humidity due to a mechanical breakdown or failure of equipment, or contamination by a
refrigerant or power outage. Any alleged COVID-19 (coronavirus) exposures or spoilage from the extended
shelf life of a product is not a Spoilage Covered Cause of Loss.

THIRD-PARTY LIABILITY AND WORKERS COMPENSATION

Liability Coverages:
General liability coverage applies to bodily injury caused by an occurrence. COVID-19 illness allegations
presented by third-party claimants would be considered on an individual basis. An important element to
proving liability would be evidence that an illness occurred due to exposure at a particular business, and that
the business was negligent in allowing the exposure. Both of these would be very difficult to prove in a
community-spreading viral outbreak. Allegations of bodily injury by third parties should always be referred to
us for review, but it’s unlikely negligence could be substantiated.

Workers Compensation:
The burden to prove that Workers Compensation benefits apply for COVID-19 would be very
difficult. Disease claims have specific elements outlined within the Workers Compensation statute necessary
to find a claim compensable. These elements would include, but not be limited to, the following, as each state
may have additional tests to be met. First a worker must show their job is at a greater risk to exposure than
the general public. A worker must also show they contracted COVID-19 while in the course of their
employment, and it must arise out of their employment. Both arising-out-of and in-the-course-of tests are
required to find compensability. Once again, this is difficult to establish in a community-spreading viral
outbreak, but all purported claims should be referred to us for review.

We realize this is a challenging time both for you and our policyholders. While the contact points I mentioned
at the beginning of this message should be sufficient for most inquiries, please feel free to reach out to our
Vice President-Property, Auto & Liability Claims, Bill Bunzel (bbunzel@societyinsurance.com), or our Vice
President-Workers Compensation Claims, Mike Zajicek (mzajicek@societyinsurance.com), with any broader
questions or concerns. They stand ready to help.

Rick Parks
President & CEO



Society Insurance | societyinsurance.com




                  Society Insurance | 150 Camelot Drive, Fond du Lac, WI 54936

                                     Unsubscribe {recipient's email}
                                Update Profile | About Constant Contact
                               Sent by marketing@societyinsurance.com




                                                       2
Case: 1:20-cv-02005 Document #: 1-1 Filed: 03/27/20 Page 4 of 4 PageID #:23


THIS IS A TEST EMAIL ONLY.
This email was sent by the author for the sole purpose of testing a draft message. If you believe you have
received the message in error, please contact the author by replying to this message. Constant Contact takes
reports of abuse very seriously. If you wish to report abuse, please forward this message to
abuse@constantcontact.com.




                                                      3
